          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 1 of 64




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                   CIVIL ACTION

                      Plaintiff,                    2:18-01228-HB

        V.


SFR EQUITIES, LLC,

                            Defendant.



                                         ORDER

        AND NOW, this        day of                      ,2019, upon consideration of

Warren Hill, LLC’s Motion for Summary Judgment, and SFR Equities, LLC’s response thereto,

it is hereby ORDERED that the Motion is DENIED.

        IT IS SO ORDERED.


                                                BY THE COURT:




                                                                     Bartle,     J.




22793810v.1
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 2 of 64




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                           CIVIL ACTION

                          Plaintiff,                        2:18-01228-HB

         V.


SFR EQUITIES, LLC,

                                Defendant.


              DEFENDANT SFR EQUITIES, LLC’S RESPONSE TO
      WARREN HILL. LLC’S STATEMENT OF UNDISPUTED MATERIAL FACTS

         Warren Hill, LLC (“Warren Hill”) has not provided a statement of undisputed material

facts, instead intermingling various facts with legal citation and argument. Given the absence of

a statement of undisputed facts, SFR Equities, LLC (“SFR”) must contest Warren Hill’s entire

statement of material facts, except as expressly admitted below.

         SFR admits that, in 2016, Warren Hill sold its equity interest in Vendor Assistance

Program, LLC (“VAP”) to SFR. Warren Hill also admits that the sale document, referred to as

the Membership Interest Purchase Agreement (“MIPA”), provided for certain payments from

SFR to Warren Hill following the sale if certain conditions were met, as provided for in the

MIPA. SFR admits the statements cited by Warren Hill from this Court’s prior opinion, Warren

Hill, LLC v. SFR Equities, LLC, 2019 U.S. Dist. LEXIS 23265 (E.D. Pa. Feb 8, 2019), are

quotations from that opinion; however, SFR states that those quotations are legal statements of

this Court which speak for themselves.

         SFR admits that certain excess income received by the trusts is paid to trust certificate

holders. SFR also admits that no money is paid to certificate holders until other trust expenses




227938 lOv.l
           Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 3 of 64




are paid. SFR disputes that the trust certificates are “financial instruments ... pursuant to the

financing arrangements among VAP and its lenders.”

         SFR disputes Warren Hill’s characterization of the financial statement on Page 6 of

Warren Hill’s motion. SFR notes that this document is a Bluestone Capital Management

(“BCM”) financial statement. SFR disputes that the financial statement reflects that VAP is

entitled to any income, whether through management fees or trust certificate income.

         SFR admits that the MIPA governs SFR’s purchase of VAP from Warren Hill, but

disputes any characterization of the MIPA, and notes that the MIPA is a contract, which is a

legal document, and any conclusions about the MIPA are conclusions of law. SFR expressly

rejects Warren Hill’s assertion that the MIPA entitles it to 16.623% of any trust certificate

income.

         SFR rejects Warren Hill’s characterization that, because the Bluestone entities have

ownership identical to or substantially in common with VAP, SFR is “still receiving its portion

of trust certificate income” belonging to VAP. SFR notes that it does not control VAP or the

Bluestone entities, and only receives distributions when approved by those companies. SFR

disputes that Warren Hill is entitled to payment on trust certificate income beyond any payment

already made, and further disputes that any lack of payment is contrary to the terms of the MIPA

or due to bad faith. SFR notes that the MIPA does not utilize the term “trust certificate”

anywhere in Section 1.2(d) or 1.2(e).

         SFR admits that VAP identified Blue Cross/Blue Shield (“BCBS”) and United Health as

potential clients prior to Brian Hynes’s involvement in successfully negotiating the purchase of

their receivables. However, SFR disputes Warren Hill’s characterization that Brian Hynes’s

obtaining business from those firms was not a new opportunity for VAP, and that the business


                                                 -2-

227938 lOv.l
           Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 4 of 64




landed by Hynes was previously “investigated.”        SFR disputes Warren Hill’s assertion that this

bonus was not deductible.

         In support of this Opposition, SFR incorporates its Statement of Undisputed Material

Facts in Support of its Motion for Partial Summary Judgment, which involves identical factual

issues regarding trust certificate payments. See (ECF No.73, SFR’s Motion for Partial Summary

Judgment Regarding Trust Certificate Income, Statement of Material Facts), a true and accurate

copy of which is attached hereto as Exhibit “1”. SFR also submits a declaration of David Reape,

CEO of VAP, in support of its position. See Declaration of David Reape, a true and accurate

copy of which is attached hereto as Exhibit “2”.




                                                           WHITE AND WILLIAMS LLP

                                                   BY:       /s/ Michael N, Onufrak
                                                           Michael N. Onufrak
                                                           Thomas M. Pinney
                                                           1650 Market Street | One Liberty Place,
                                                           Suite 1800 |
                                                           Philadelphia, PA 19103-7395
                                                           Phone: 215.864.7174
                                                           Attorneys for Defendant
                                                           SFR Equities, LLC




Dated: May 9, 2019




                                                -3-

22793810v. 1
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 5 of 64




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                   CIVIL ACTION

                      Plaintiff,                    2:18-01228-HB

        V.


SFR EQUITIES, LLC,

                            Defendant.


DEFENDANT SFR EQUITIES, LLC’S MEMORANDUM OF LAW IN OPPOSITION TO
         WARREN HILL’S MOTION FOR SUMMARY JUDGMENT




                                         WHITE AND WILLIAMS LLP
                                         Michael N. Onufrak
                                         Thomas M. Pinney
                                         1650 Market Street | One Liberty Place, Suite 1800 j
                                         Philadelphia, PA 19103-7395
                                         Phone: 215.864.7174
                                         Attorneys for Defendant,
                                         SFR Equities, LLC



                                         Dated: May 9, 2019




22793810v.l
              Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 6 of 64




                                                        TABLE OF CONTENTS

   PRELIMINARY STATEMENT...................................................................................................... 1
   SUMMARY OF UNDISPUTED MATERIAL FACTS............................................................. 2
   A. BCM’s Trust Certificate Income Is Not Subject to MIPA Section 1.2(e), As Detailed In
   SFR’s Motion for Partial Summary Judgment (ECF No. 73).........................................................2
   B. The Court Issued A Prior Opinion on The Issue of Fees Earned by BCM and BSF, Which
   Identified Multiple Issues of Fact........................................................................................................ 2
   C. The Hynes Bonus Was Awarded Because His Work Secured A New Business
   Opportunity for VAP.............................................................................................................................3
   D.        SFR’s Counterclaim Is Now Moot.............................................................................................4
   LEGAL ARGUMENT....................................................................................................................... 5
   I. WARREN HILL IS NOT ENTITLED TO PAYMENT UNDER MIPA SECTION
    1.2(e) BECAUSE THE TRUST DEPOSITORS ARE LENDERS TO THE TRUSTS,
    NOT TO VAP......................................................................................................................................5
   A. The Trusts’ Lenders under the Trust Agreements are Not VAP’s Lenders as Required by
   the MIPA..................................................................................................................................................5
   B. The Transfer of The Trust Certificates Is Not Relevant for Purposes of the MIPA
   I. 2(e)(iii) Analysis...............................................................................................................................8
   C.        Warren Hill’s 1.2(e) Interpretation Runs Contrary to the Plain Language of the MIPA.... 9
   D. The Creation of BCM was a Business Decision Made by VAP’s Board of Managers and
   the Transfer of the Trust Certificates Was Supported by Consideration.................................... 11
        1.      The Transfer of Trust Certificates Was Supported by Consideration.............................12
        2.  The Creation of BCM to Comply with Federal Risk Retention Requirements is
        Supported by the Factual Record..................................................................................................13
   E. Warren Hill Does Not Argue that Trust Certificate Payments Fall under Any Other
   Provision of 1.2(e) or 1.2(d)...............................................................................................................14
   II. THIS COURT SHOULD DENY WARREN HILL’S MOTION FOR SUMMARY
    JUDGMENT ON BLUESTONE REVENUE PURSUANT TO MIPA SECTION 1.2(d)
                                                                15
   III. THE HYNES BONUS WAS PROPERLY DEDUCTED AS A NEW BUSINESS
    OPPORTUNITY UNDER MIPA SECTION 1.2(d)(ii)(D).....................................................16
   CONCLUSION.................................................................................................................................. 19




                                                                             ii


227938 lOv.l
              Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 7 of 64




                                                   TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
Cases

Benedict v. Fed. Kemper Life Assurance Co.,
   325 111. App. 3d 820 (2001).....................................................................................................5, 9, 14

Cristoph v. BCA, LLC,
   2008 U.S. Dist. LEXIS 94256 (N.D. Ill 2008)..............................................................................16

Eichengreen v. Rollins, Inc.,
   89 111. App. 3d 517, 757 N.E.2d 952 (2001).................................................................................... 9

Epmeier v. United States,
   199 F.2d 508 (7th Cir. 1952)........................................................................................................... 12

First Ins. Funding Corp. v. Fed. Ins. Co.,
    284 F.3d 799 (7th Cir. 2002)........................................................................................................... 16

Gordon v. Bauer,
   111 111. App. 3d 1073, 532 N.E.2d 855 (1988)............................................................................. 12

Hufford v. Balk,
   113 111. 2d 168 (1986)......................................................................................................................... 5

Newman v. Metro. Life Ins. Co.,
   885 F.3d 992 (7th Cir. 2018)........................................................................................................... 16

Praxair, Inc. v. Hinshaw & Culbertson,
   2000 U.S. Dist. LEXIS 3236 (N.D. 111. March 9,2000).............................................................. 14

Quality Oil, Inc. v. Kelley Partners, Inc.,
   657 F.3d 609 (7th Cir. 2011)............................................................................................................. 9

Russell v. Jim Russell Supply, Inc.,
   2000 111. App. 3d 855 (1990)...........................................................................................................11

TAS Distrib. Co. v. Cummins Engine Co.,
   491 F.3d 625 (7th Cir. 2007).................................................................................................. 5, 9, 14

United Airlines, Inc. v. Chicago,
   116111. 2d 311 (1987)......................................................................................................................... 5

W. W. Vincent & Co. v. First Colony Life Ins. Co.,
    814 N.E.2d 960 (111. App. 2004)........................................................................................................9
                                                                         iii


22793810v.l
             Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 8 of 64




Warren Hill, LLC v. SFR Equities, LLC,
  2019 U.S. Dist. LEXIS 23265 (E.D. Pa. Feb 8, 2019)........................................................1, 3, 15

Statutes

12 Del. C. § 3801(a), 3805(a)...................................................................................................................7

Other Authorities

Black’s Law Dictionary (10th ed. 2014)................................................................................................. 7




                                                                       iv


22793810v.1
              Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 9 of 64




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                        CIVIL ACTION

                         Plaintiff,                      2:18-01228-HB

         V.


SFR EQUITIES, LLC,

                               Defendant.


        DEFENDANT SFR EQUITIES, LLC’S MEMORANDUM OF LAW
IN OPPOSITION TO WARREN HILL, LLC’S MOTION FOR SUMMARY JUDGMENT

         SFR Equities, LLC (“SFR”) respectfully submits this Memorandum of Law in

Opposition to Warren Hill, LLC’s (“Warren Hill”) Motion for Summary Judgment.

                                 PRELIMINARY STATEMENT

         In 2015, Vendor Assistance Program, LLC (“VAP”) was a small, unsophisticated

company with little business and small clients. Because of Warren Hill’s inability to turn this

company into a profitable enterprise, Warren Hill elected to sell its interest in VAP to SFR. The

purchase document executed for the sale of VAP is titled the “Membership Interest Purchase

Agreement” (“MIPA”). Since the execution of the MIPA, VAP turned into a sophisticated and

profitable company, and also spun off certain affiliate companies which serve to promote VAP

as a going concern. See generally Declaration of David Reape, a true and accurate copy of

which is attached as Exhibit “2”.

         At the time of the execution of the MIPA, VAP did not generate enough revenue to

justify the existence of multiple entities. VAP did not receive any certificate income because the

trust certificates Warren Hill now seeks payment under were the “last money out” from any trust.

Any trust that existed at the time of the MIPA’s execution did not make any payments on any
                                                 1


227938 lOv.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 10 of 64




trust certificate.   See Exh. “2”, Reape Decl.,       12.   Now that VAP has become a profitable

company, Warren Hill seeks to extract as much money through the MIPA as possible, and seeks

to use the MIPA to claw payments from funding sources not contemplated by the MIPA.

Warren Hill’s arguments are unsupported by the terms of the MIPA, and consequently, its

Motion for Summary Judgment must be denied.

                      SUMMARY OF UNDISPUTED MATERIAL FACTS

         A.     BCM’S TRUST CERTIFICATE INCOME IS NOT SUBJECT TO MIPA
                SECTION 1.2(e), AS DETAILED IN SFR’S MOTION FOR PARTIAL
                SUMMARY JUDGMENT

         Much of the substance of this motion deals with the issue of trust certificate income,

which Warren Hill argues is covered by MIPA Section 1.2(e). This same subject is already

addressed by SFR’s Motion for Partial Summary Judgment, and the facts relevant to that motion

are the same facts relevant to Warren Hill’s instant argument regarding MIPA Section 1.2(e).

See (ECF No. 73, SFR’s Motion for Partial Summary Judgment Regarding Trust Certificate

Income, Statement of Undisputed Material Facts). Therefore, rather than restate these facts, SFR

incorporates by reference its own Statement of Undisputed Material Facts as if set forth fully at

length, and attaches a copy hereto as Exhibit “1”. These undisputed material facts entitle SFR,

not Warren Hill, to summary judgment on the issue of trust certificate income. However, if the

Court finds that any of these facts are disputed, any factual dispute must be resolved at trial.

         B.     THE COURT ISSUED A PRIOR OPINION ON THE ISSUE OF FEES
                EARNED BY BCM AND BSF, WHICH IDENTIFIED MULTIPLE ISSUES
                OF FACT

         Warren Hill also seeks summary judgment on the issues addressed by this Court’s

February 8, 2019 opinion, denying SFR’s Motion for Partial Summary Judgment regarding

MIPA Section 1.2(d). In that opinion, the Court considered substantial evidence extrinsic to the

                                                  2


227938 lOv.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 11 of 64




MIPA in support of its analysis of the motion. Of importance to the Court were (1) the flow of

funds through VAP and to the Bluestone entities, (2) the Illinois Vendor Payment Program

terms, and (3) VAP’s status as trust manager. The Court analyzed each of these issues in support

of its construction of the term “Revenue”. See Warren Hill, LLC v. SFR Equities, LLC, 2019

U.S. Dist. LEXIS 23265, at *10-11 (February 8, 2019). SFR objected to the consideration of this

extrinsic evidence via Motion for Reconsideration. See (ECF No. 66, SFR’s Motion for

Reconsideration). This Court denied SFR’s motion on March 15, 2019. See (ECF No. 68,

March 15, 2019 Memorandum Regarding Motion for Reconsideration); (ECF No. 69, March 15,

2019 Order Denying SFR’s Motion for Reconsideration). As part of the Court’s opinion, the

Court did not consider whether VAP itself considers the “Revenue” at issue its own revenue,

even though VAP itself does not view management fees earned by BCM and Bluestone Finance,

LLC as VAP’s own revenue. This construction of the term “Revenue” contains significant

factual components that must be resolved at trial. SFR is now entitled to a trial on those issues.

         Since the Court’s decision, SFR produced an expert report of its forensic accountant.

This report concludes that VAP, BCM and Bluestone Finance, LLC are all separate and distinct

business entities each established for valid business reasons. See Report of Edward M.

Waddington, CPA, a true and accurate copy of which is attached hereto as Exhibit “3”.

         C.     THE HYNES BONUS WAS AWARDED BECAUSE HIS WORK
                SECURED A NEW BUSINESS OPPORTUNITY FOR VAP

         In 2015, VAP was struggling financially and in the process of winding down. See

Exhibit “2”, Reape Declaration, 118. Staff was laid off, and the company identified few new

business opportunities. Id. at fl9. Although certain individuals at VAP identified BCBS as a

potential business opportunity (along with every other vendor to the State of Illinois), efforts to


                                                  3


22793810v. I
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 12 of 64




develop that business were unsuccessful, and no meetings occurred with anyone at BCBS

beyond low-level staff who did not have the authority to send significant business to VAP, if at

all. Id. at f20. The highest level meeting that occurred during the initial effort was with BCBS’s

Vice President of Treasury, who did not have any decision-making authority with respect to

BCBS. Id. at f21. All conversations with BCBS prior to the execution of the MIPA had been

regarding the purchase of small amounts of Illinois receivables. Id. at *(22.

         Following these initial failures, Brian Hynes was able to utilize his own business contacts

to obtain meetings with senior officers at BCBS, including with the company’s President and

Chief Financial Officer. Id. at f24. In preparation for these meetings, Hynes also was able to

work with new financial institutions to engage different financing vehicles to meet the specific

needs of an account as large as BCBS. Id. at f25. In accordance with these meetings, Hynes

was able to pitch a deal whereby VAP could purchase 100% of BCBS’ State of Illinois

receivables. Id. at f26. Hynes’s ability to land this business was critical in the success of VAP

as an ongoing business enterprise. Id. at *(21. Because of the prior failure to secure BCBS as a

VAP client, and because enlisting new financing sources allowed VAP to acquire new business

from BCBS that it never before sought, the VAP board determined that Hynes developed and

secured a new business opportunity, and awarded him a bonus accordingly. Id. at f28.

         D.     SFR’S COUNTERCLAIM IS NOW MOOT

         SFR’s counterclaim pled a miscalculation of the earnout paid to Warren Hill by SFR

under Section 1.2(d). In light of this Court’s prior ruling and payments made throughout the

course of this litigation, that issue is now moot. SFR hereby reserves all its remaining legal

rights with respect to this counterclaim.



                                                  4


22793810v. 1
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 13 of 64




                                       LEGAL ARGUMENT

I.       WARREN HILL IS NOT ENTITLED TO PAYMENT UNDER MIPA SECTION
         1.2(E) BECAUSE THE TRUST DEPOSITORS ARE LENDERS TO THE TRUSTS.
         NOT TO VAP

         A.     THE TRUSTS’ LENDERS UNDER THE TRUST AGREEMENTS ARE
                NOT VAP’S LENDERS AS REQUIRED BY THE MIPA

         Warren Hill’s argument that it is entitled to payment on BCM’s trust certificate income

fails because it erroneously construes the financing arrangements between the trusts and their

depositors as financing arrangements “among VAP and its lenders.” However, none of the

current trust depositors have ever had any lending relationship with VAP.

         Illinois law provides that the meaning of a written contract is ordinarily a question of law

and not one of fact. Hufford v. Balk, 113 111. 2d 168, 172 (1986). A court’s “primary objective in

construing a contract is to ascertain the intent of the parties and to give effect to that intent.”

United Airlines, Inc. v. Chicago, 116 111. 2d 311, 318, (1987).

         It is well established under Illinois law that, “where parties formally include an

integration clause in their contract (such as the one found at Section 6.1 of the MIPA), they are

explicitly manifesting their intention to protect themselves against misinterpretations which

might arise from extrinsic evidence.” TAS Distrib. Co. v. Cummins Engine Co., 491 F.3d 625,

636 (7th Cir. 2007) {quoting Air Safety, Inc. v. Teachers Realty Corp., 706 N.E.2d 882 (111.

1999)). Furthermore, if a “contract is facially unambiguous and contains an integration clause,

the ‘four corners rule’ applies, barring the consideration of extrinsic evidence.” Id. {citing Air

Safety, 185 111. 2d at 462). See also Benedict v. Fed. Kemper Life Assurance Co., 325 111. App.

3d 820, 823 (2001) (“In Illinois, contract interpretation follows the four corners doctrine so that

we look only to the language of the contract to determine if it is susceptible to more than one

meaning.”).
                                                   5


227938 lOv.l
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 14 of 64




        Under Section 1.2(e) of the MIPA, “Reserve Amounts” include only the following funds:

               (i)     [amounts] deposited in VAP’s series 2012-1 Reserve Account,

               (ii)    [amounts] deposited in any other reserve account held by, on
                       behalf of, or for the benefit of, VAP, and/or

               (iii)   held in the form of any financial instrument, in each case as may
                       be required pursuant to the terms of any financing arrangement
                       among VAP and any of its lender(s).

        Warren Hill argues only that it is entitled to payment on BCM’s trust certificate income

because, inter alia, it is an included reserve amount as funds “held in the form of [a] financial

instrument in accordance with the terms of financing arrangements among VAP and its lenders.”

(PI. Motion for Summary Judgment, ECF No. 74, Br. p. 7). This argument tracks MIPA section

1.2(e)(iii), covering “Reserve Amounts” that are “held in the form of any financial instrument, in

each case as may be required pursuant to the terms of any financing arrangement among VAP

and any of its lenders(s).”

        As identified in SFR’s Motion for Partial Summary Judgment (ECF No. 73), Warren

Hill’s argument fails because the trusts’ financing arrangements are lending arrangements

between the trusts and their banks/depositors. These arrangements involve no lending by any

bank to VAP, and in fact none of the current trust depositors have had a lending relationship with

VAP. Reape Declaration, f7.      A plain reading of this clause requires payment only regarding

funds held in a financial instrument pursuant to a financing relationship between VAP and

entities lending money to VAP.

        This is not the relationship existing among VAP, BCM and the trusts. A review of the

trust documents reveals that the trusts themselves receive loans directly from a bank. These

funds are not routed through VAP, and once deposited in the trusts, are never held on VAP’s

behalf. Any accounts established exist between a lender and the trusts, and the notes issued as
                                                  6


22793810v.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 15 of 64




evidence of the loans are issued by the trusts and serve to obligate the trusts themselves to repay

the amounts borrowed. The certificates held by BCM are not financial instruments issued by

VAP’s lenders relating to VAP’s borrowing money. Instead, pursuant to Delaware trust law, the

certificates confer a right to payment from the Trusts and an ownership right in the trust. See 12

Del. C. § 3801(a), 3805(a). Following the reorganization of VAP, the only relationship that VAP

has with the trusts is as an indemnitor to, or manager of, the trusts.

         There are no cases construing the term “indemnitor” interchangeably with the term

“borrower”, nor does a review of the definition of each term support a natural reading that the

two terms are interchangeable in any way. Black’s Law Dictionary defines “borrower” as “[a]

person or entity to whom money or something is lent.” Borrower, Black’s Law Dictionary, (10th

ed. 2014). Conversely, Black’s Law Dictionary defines “indemnitor” as “Someone who

indemnifies another. - Also termed indemnifier.” Indemnitor, Black’s Law Dictionary, (10th ed.

2014). These terms are plainly not interchangeable.

         In an attempt to place VAP in as close a proximity as possible to any lending done

between the trusts and their banks, Warren Hill points the Court to a party list for the Illinois

Receivables Trust, Series 2015-1, which closed on December 30, 2015, before BCM’s creation.

This party list, however, only identifies VAP as the trust “manager.” Nowhere does it identify

VAP as the recipient of any lending by way of this agreement; Warren Hill did not included any

terms of the trust agreement as part of the exhibit.

         Being listed on this page alone does not make VAP a borrower under the trust agreement,

nor a “borrower” of a “lender’s” funds for purposes of the MIPA. The “borrower” for the

purpose of this trust is the trust, itself. Similarly, the State of Illinois, acting through the Illinois

Department of Healthcare and Family Services is identified as a party to this agreement.

                                                     7


22793810v. 1
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 16 of 64




However, no money was loaned directly to the State of Illinois from any of the banks involved

by virtue of the State’s inclusion as a party on this agreement. Indeed, the responsibility of VAP

by virtue of this agreement is merely to manage the trust, for which it receives a fee totally

unrelated to the funds paid to the holder of trust certificates. VAP’s role as manager is outlined

in the document identified in Warren Hill’s Exhibit 9 as the Management Agreement. The

management agreement does not identify VAP as a borrower.

         Under these circumstances, Warren Hill presented no evidence that any of the lenders to

the trusts are lenders to VAP, rendering the certificates a “financial instrument” that exists

pursuant to an agreement between VAP and “its lenders”. Therefore, the trust certificate

payments do not fall under MIPA Section 1.2(e), and Warren Hill’s motion for summary

judgment must be denied on this issue.

         B.     THE TRANSFER OF THE TRUST CERTIFICATES IS NOT RELEVANT
                FOR PURPOSES OF THE MIPA 1.2(E)(III) ANALYSIS

         Warren Hill’s motion is correct in its assertion that 1.2(e)(iii) does not speak at all to the

holder of the trust certificates. Instead, it only covers any amounts “held in the form of any

financial instrument. . . pursuant to the terms of any financing arrangement among VAP and any

of its lender(s).” As previously discussed, the lenders to the trusts are not lenders to VAP, which

is why trust certificate payments are not covered by Section 1.2(e) of the MIPA. SFR does not

argue that this clause only applies to financial instruments of which VAP is the exclusive holder,

and Warren Hill’s statement to the contrary is a misrepresentation of SFR’s position. Compare

(ECF No. 74, Br. p. 12) (brief of Warren Hill misstating SFR’s interpretation of 1.2(e)(iii) only

encompasses “financial instruments [of which VAP is the exclusive holder]” with (ECF No. 75,

Br. p. 8) (arguing that the trusts’ lenders are not VAP’s lenders’ merely by virtue of VAP’s status


                                                    8


22793810v. 1
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 17 of 64




as indemnitor to the trusts). Instead, the banks act as depositors, loaning money to the trusts in

exchange for notes. The trusts then utilize these funds to purchase State of Illinois receivables.

No money is loaned to VAP, and VAP incurs no obligation to the banks as a result of these

transactions. Pursuant to the terms of the earlier trusts, VAP received fees as manager of the

trusts, which was its compensation for that role.

        C.     WARREN HILL’S 1.2(E) INTERPRETATION RUNS CONTRARY TO
               THE PLAIN LANGUAGE OF THE MIPA

        Warren Hill’s strained, outcome-oriented interpretation of MIPA Section 1.2(e) should be

rejected by the court because it runs contrary to basic Illinois principles of contract

interpretation. “It is a basic principle of contract interpretation that contractual provisions are not

to be read in isolation.” Quality Oil, Inc. v. Kelley Partners, Inc., 657 F.3d 609, 613 (7th Cir.

2011). “A written contract is presumed to speak to the intention of the parties who signed it and

their intentions must be determined from the language used.” W. W. Vincent & Co. v. First

Colony Life Ins. Co., 814 N.E.2d 960, 966 (111. App. 2004) (citing Air Safety, Inc. v. Teachers

Realty Corp., 185 111. 2d 457, 462, 706 N.E.2d 882 (1999)). The parole evidence rule generally

precludes evidence of understandings not reflected in the contract, reached before or at the time

of its execution, which would vary or modify its terms. Eichengreen v. Rollins, Inc., 89 111. App.

3d 517, 521, 757 N.E.2d 952 (2001). If a “contract is facially unambiguous and contains an

integration clause, the ‘four corners rule’ applies, barring the consideration of extrinsic

evidence.” TASDistrib. Co. v. Cummins Engine Co., 491 F.3d 625, 636 (7th Cir. 2007) {citing

Air Safety, 185 111. 2d at 462). See also Benedict v. Fed. Kemper Life Assurance Co., 325 111.

App. 3d 820, 823 (2001) (“In Illinois, contract interpretation follows the four comers doctrine so




                                                    9


22793810v.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 18 of 64




that we look only to the language of the contract to determine if it is susceptible to more than one

meaning.”).

         Warren Hill argues that the Court must accept its interpretation of the MIPA because,

under a contrary interpretation, “SFR gets 100% of its proportionate share of the money derived

from the trust certificates and Warren Hill gets 0% simply because VAP transferred the trust

certificates into BCM’s name ....” (ECF No. 74, Br. p. 13). As an initial matter, this suggested

outcome runs directly against how 1.2(e) has been applied by the parties. Warren Hill already

received its proportionate share of the $5 million released from the Citi Reserve Account under

Section 1.2(e)(i), and any argument that SFR is attempting to pay Warren Hill nothing is belied

by the facts. See (ECF No. 73, Br. p. 9) (discussing payment of 16.623% of $5 million to

Warren Hill pursuant to MIPA Section 1.2(e)). This payment is in addition to the over $2.4

million already paid by SFR to Warren Hill under Section 1.2(d) of the MIPA. Warren Hill’s

argument that it is somehow not getting paid at all under the terms of the MIPA is unsupported

by the facts of record.

         Furthermore, engaging in this outcome-oriented interpretation runs contrary to basic

principles of contract interpretation. Warren Hill itself argues that a contract may not be

interpreted “in a way that is contrary to its plain and obvious meaning.” (ECF No. 74, Br. p. 12)

(citing Thomson v. Gordon, 241 111. 2d 428 442 (2011)). Instead of conforming to this principle,

Warren Hill’s suggested method of interpretation would first require the Court to take each

contractual provision, then examine the books and records of VAP, BCM, BSF, and SFR, and

finally, to construe each provision in a manner where Warren Hill gets paid under that specific

clause, regardless of the actual language of the clause. This method of interpretation ignores

Illinois law on the impact of an integration clause and the parole evidence rule, requiring the

                                                 10


22793810v. 1
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 19 of 64




Court to review substantial amounts of extrinsic evidence before interpreting the contract. There

is no support for this interpretive method in the law.

        Finally, Warren Hill’s argument ignores the fact that, at the time the MIPA was signed,

the value of any trust certificates was unknown. It was unclear that VAP would even remain a

going concern. At the time the MIPA was executed, VAP was in a difficult financial condition,

and was in the process of laying off employees. It did not have the funding sources to service

major accounts such as BCBS, nor were such large potential accounts selling receivables like

they are today. Warren Hill was certainly aware of the possibility that it could receive nothing

under 1.2(e), or indeed, under any of the terms of the MIPA. Warren Hill’s attempt now to

pigeonhole trust certificate payments received by BCM as the trust certificate holder under 1.2(e)

of the MIPA is an attempt to squeeze as much money out of the MIPA as possible; however, this

attempt is not supported by the MIPA’s plain language.

        The MIPA earnout (of which Section 1.2(e) is a part) is a provision with intentionally

limiting scope. It provides limited categories of compensation that form the basis of the earnout,

which are specifically enumerated in the document. Because no provision of the MIPA requires

payment to Warren Hill for trust certificate income received by BCM, there is no basis for

finding that such income may be included in the earnout calculation. Because BCM trust

certificate income is not included in the earnout calculation, Warren Hill’s Motion for Summary

Judgment must be denied.

        D.     THE CREATION OF BCM WAS A BUSINESS DECISION MADE BY
               VAP’S BOARD OF MANAGERS AND THE TRANSFER OF THE TRUST
               CERTIFICATES WAS SUPPORTED BY CONSIDERATION

        As previously discussed, the creation of BCM and the transfer of trust certificates to it by

VAP is not essential to Warren Hill’s argument, as Warren Hill argues that it is entitled to

                                                 11


22793810v.1
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 20 of 64




payment on trust certificates regardless of whether or not VAP or BCM is the certificate holder.

Nevertheless, Warren Hill devotes considerable space to the argument that the transfer of

certificates was not supported by consideration and questions whether the creation of BCM was

“required” by new risk retention regulations. While the relevance to Warren Hill’s position is

not immediately clear, both transactions were legitimate transactions completed to accomplish

stated business purposes, and there is no basis to question the legitimacy of either business

decision.

                1.      The Transfer of Trust Certificates Was Supported by Consideration

        The transfer of the trust certificates was supported by valuable consideration because

BCM accepted the risk of loss on the certificates in exchange for potentially receiving payments

which might be made on the trust certificates. “Valuable consideration for a contract consists of

some right, interest, profit or benefit accruing to one party, or some forbearance, detriment, loss

or responsibility given, suffered or undertaken by the other.” Russell v. Jim Russell Supply, Inc.,

2000 111. App. 3d 855, 860 (1990). Indeed, transfer of risk is a common subject of a contract, as

the transfer of risk of loss is itself the fundamental consideration provided by an insurance

company in an insurance contract. See Epmeier v. United States, 199 F.2d 508, 509-10 (7th Cir.

1952). “A contract does not lack mutuality because its obligations appear unequal....”

Gordon v. Bauer, 177 111. App. 3d 1073, 1088, 532 N.E.2d 855, 864 (1988).

        In the present matter, David Reape, CEO of VAP, describes how VAP sought to involve

a separate entity as the risk-bearing entity for the purchase of State of Illinois receivables. BCM

was created to effectuate that purpose. The simplest way to transfer the risk of loss from VAP to

BCM was through the transfer of the trust certificates. As explained by Reape and supported by

the certificates themselves, the residual risk of loss to the trust was held by the certificateholders.

                                                   12


22793810v.1
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 21 of 64




See Exhibit “2”, Reape Decl, 1(13. The incentive for the certificateholders to take on this risk is

through the potential payment on trust certificates when money flows into the trust from

payments on the State of Illinois receivables. See id,   12. When the money flows in, the

certificateholder payments are the “last money out,” paid only after all other interest and fees to

the trustee and trust manager are paid. See id. In consideration for this potential “last money

out” of the trusts, BCM took on the risk of any losses to the trust. This acceptance of the risk

was adequate consideration for the prospect of any certificateholder payments as a matter of law.

                  2.   The Creation ofBCM to Comply with Federal Risk Retention
                       Requirements is Supported by the Factual Record

        Warren Hill’s argument about the creation of BCM (made without clear purpose in their

motion) misstates the purpose for its creation, which was a legitimate business decision. Warren

Hill’s own motion quotes SFR’s prior moving papers, which stated that “BCM was created to

hold trust certificates to foster compliance with the new risk retention regulations.” (ECF No.

74, Br. p. 15).

        Rather than adhering to this position, Warren Hill then creates a straw man argument for

itself to argue against, stating that “SFR suggests that these regulations required the creation of

BCM and the transfer of the trust certificates from VAP to BCM.” (ECF No. 74, Br. p. 15).

SFR has argued no such thing. SFR has repeatedly argued that (1) the creation of BCM would

enable compliance with risk retention regulations, and (2) its creation provided a financial

benefit to the companies involved, including VAP.

        David Reape, CEO of VAP, previously explained his understanding of the risk retention

regulations and the justification for the creation of BCM, and he summarizes this rationale in the

Declaration attached to this motion. Specifically, Reape explained that, following the 2008


                                                 13


22793810v.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 22 of 64




financial meltdown, the new regulations (promulgated pursuant to the Dodd-Frank Act, and

which went into effect in December of 2016) “required sponsors of asset backed securities to

retain a 5% economic interest in the credit risk of the securitized assets.” (ECF No. 74, Br. p.

15) (quoting Reape Dep. at 206-07). Because of these regulations, Reape learned that, if VAP

were to continue to hold the trust certificates, it would have to issue an additional $5 million in

subordinated notes to put up the additional cash associated with the purchase of State of Illinois

receivables. See Reape Deck, \1. Through further conversations with counsel and the trusts’

lenders, it was determined that VAP would not need to borrow the additional funds if, instead of

holding the risk directly, the trust certificates were transferred to another entity, which was the

basis of the decision to transfer the trust certificates to BCM. See Reape Deck, |7.         After this

transfer, VAP would continue to earn additional, greater fee income from the various trusts due

to the additional receivables that could be purchased, while BCM would hold the required

economic risk through its ownership of the trust certificates, and more importantly, VAP would

not need to borrow.

         Warren Hill admits itself that this transfer of certificates has no impact on the

interpretation of MIPA Section 1.2(e), and its attempt to unjustifiably question the creation of

BCM should be rejected by this Court.

         E.     WARREN HILL DOES NOT ARGUE THAT TRUST CERTIFICATE
                PAYMENTS FALL UNDER ANY OTHER PROVISION OF 1.2(E) OR
                1.2(D)

         Warren Hill does not argue that trust certificate payments fall within any other provision

of 1.2(e) or 1.2(d). Therefore, because a plain construction of the MIPA cannot support the

conclusion that the lenders to the trusts are actually lenders to VAP, payments on trust

certificates cannot be construed as “amounts .. . held in the form of any financial instrument...

                                                   14


227938 lOv.l
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 23 of 64




as may be required pursuant to the terms of a financing arrangement among VAP and any of its

lender(s).” Because Warren Hill has no other arguments that it is entitled to payment on trust

certificateholder payments, its motion for Summary Judgment must be denied.

II.     THIS COURT SHOULD DENY WARREN HILL’S MOTION FOR SUMMARY
        JUDGMENT ON BLUESTONE REVENUE PURSUANT TO MIPA SECTION
        L2£D1
        This Court should deny Warren Hill’s motion for summary judgment on Bluestone entity

revenues under MIPA Section 1.2(d) because this Court’s prior opinion relied on issues of fact in

coming to its conclusion, and therefore, that issue is appropriately reserved for trial. If a

“contract is facially unambiguous and contains an integration clause, the ‘four corners rule’

applies, barring the consideration of extrinsic evidence.” TAS Distrib. Co. v. Cummins Engine

Co., 491 F.3d 625, 636 (7th Cir. 2007) {citing Air Safety, Inc. v. Teachers Realty Corp., 706

N.E.2d 882 (111. 1999)). See also Benedict v. Fed. Kemper Life Assurance Co., 325 111. App. 3d

820, 823 (2001). Conversely a dispute over an ambiguous contract is an issue for the finder of

fact at trial. See Praxair, Inc. v. Hinshaw & Culbertson, 2000 U.S. Dist. LEXIS 3236, at *8-9

(N.D. 111. March 9, 2000).

        In its prior opinion denying SFR’s initial motion for partial summary judgment, the Court

considered substantial evidence extrinsic to the MIPA in support of its analysis of the motion.

Included among this evidence was the (a) flow of funds between VAP and the Bluestone entities,

(b) the Illinois Vendor Payment Program terms, and (c) VAP’s status as trust manager, all in

support of its construction of the term “Revenue”. See Warren Hill, LLC v. SFR Equities, LLC,

2019 U.S. Dist. LEXIS 23265, at *10-11 (February 8, 2019). Because the Court relied on this

extrinsic evidence to define “revenue” under the MIPA, the Court must have concluded that

ambiguity existed in the contract. Because ambiguity in a contract is an issue for trial, this Court

                                                  15


22793810v.l
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 24 of 64




should deny Warren Hill’s Motion for Summary Judgment on the issue of revenue earned by the

Bluestone Entities under MIPA Section 1.2(d), and reserve this issue for trial.

        SFR’s expert report further demonstrates that this issue is properly reserved for trial.

This report of forensic accountant Edward M. Waddington, CPA, concludes that VAP, BCM and

Bluestone Finance, LLC are all separate and distinct business entities each established for valid

business reasons. See Exhibit “3,” Report of Edward M. Waddington, CPA. Due to these

conflicting factual issues regarding whether revenue was “earned” by VAP or BCM under MIPA

Section 1.2(d), this issue should be determined at trial.

III.    THE HYNES BONUS WAS PROPERLY DEDUCTED AS A NEW BUSINESS
        OPPORTUNITY UNDER MIPA SECTION 1.2(dI(iiKD)

        The $3 million bonus paid to Brian Hynes was properly deducted as an expense under

Section 1.2(d)(ii)(D) because the accounts landed by Hynes were new business opportunities for

VAP. See Exhibit “2”, Reape Decl., |28.

        MIPA Section 1.2(d)(ii)(D) allows deduction of expenses from the earnout payment to

the extent that they fall within the following clause:

               (D) any consulting fees paid to any member of VAP or any third
               party in exchange for introducing any new business opportunity to
               VAP, provided that such new business opportunities exclude any
               business involving any vendor, payee, program or party which
               VAP had previously investigated, transacted with or paid any
               consulting fee with respect to.

        “A contract must be read as a whole to determine the meaning of specific phrases.”

Cristoph v. BCA, LLC, 2008 U.S. Dist. LEXIS 94256, at *13 (N.D. Ill 2008); see also Newman

v. Metro. Life Ins. Co., 885 F.3d 992, 998 (7th Cir. 2018) (portions of a contract may not be read

in isolation, instead a contract “must be read as a whole”). A contract is read as a whole to give



                                                  16


22793810v.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 25 of 64




effect to the “true intentions of the contracting parties”. First Ins. Funding Corp. v. Fed. Ins.

Co., 284 F.3d 799, 804 (7th Cir. 2002).

         Contrary to the assertion of Warren Hill, the plain intent of this clause is to specifically

allow for deduction of consulting fees for introducing new business opportunities to VAP. Any

reading to the contrary would significantly dis-incentivize the development of business at large,

hard to land clients, such as BCBS, which runs contrary to the plain intent of this clause. The

reading of this clause suggested by Warren Hill could effectively result in the prevention of any

bonus being deducted under this clause if a list of State of Illinois vendors was compiled and

cold called.

         The facts of this case instead reflect that the business opportunities developed and landed

by Hynes were exactly the types of business development work envisioned by this clause. VAP

employees previously identified BCBS as a potential business opportunity. See Exhibit “2”,

Reape Deck, 1(20. However, this “opportunity” was with relatively low level employees, and

would have involved the purchase of a relatively trivial amount of receivables. See id. Much

later, Hynes utilized his connections in Illinois, and ultimately secured meetings with BCBS’s

President and Chief Financial Officer, who agreed to allow the purchase of nearly all of that

company’s receivables. See id. at |24. Furthermore, Hynes was able to use his contacts and

connections to facilitate additional funding sources so that VAP could service large accounts.

See id. at 1(25. Without Hynes’s work, it would have been impossible for VAP to obtain business

opportunities, and that business would never have been developed. See id. at 1(23-28. Hynes’s

contribution was worth far more than $3 million to VAP, because without his contributions, the

company would likely have folded. This is precisely the type of bonus or consulting expense

contemplated by 1,2(d)(ii)(D), and its deduction from the MIPA earnout payment was therefore

                                                   17


22793810v. 1
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 26 of 64




proper. Under these circumstances, Warren Hill’s Motion for Summary Judgment with regard to

MIPA section 1.2(d)(ii)(D) must be denied.




                                             18


227938 lOv.l
          Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 27 of 64




                                         CONCLUSION

         For the reasons stated, Warren Hill fails to present any grounds for summary judgment in

its favor. Therefore, SFR respectfully requests that this Court deny Warren Hill’s Motion for

Summary Judgment in its entirety.




                                                         WHITE AND WILLIAMS LLP

                                                  BY:      /si Michael N. Onufrak
                                                         Michael N. Onufrak
                                                         Thomas M. Pinney
                                                         1650 Market Street | One Liberty Place,
                                                         Suite 1800 |
                                                         Philadelphia, PA 19103-7395
                                                         Phone: 215.864.7174
                                                         Attorneys for Defendant
                                                         SFR Equities, LLC




Dated: May 9, 2019




                                                19


22793810v. 1
         Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 28 of 64




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Defendant

SFR Equities, LLC’s Response in Opposition to Warren Hill’s Motion for Summary Judgment

was filed under seal with the Court and served on the following counsel of record by email:


                                 Gregory S. Voshell, Esquire
                                 Elliott Greenleaf
                                 925 Harvest Drive
                                 P.O. Box 3010
                                 Blue Bell, PA 19422

                                                WHITE AND WILLIAMS LLP


                                                BY:    /s/ Michael N. Onufrak_____
                                                      Michael N. Onufrak
                                                      1650 Market Street
                                                      One Liberty Place, Suite 1800
                                                      Philadelphia, PA 19103-7395
                                                      Phone: 215.864.7174
                                                      Attorney for Defendant,
Dated: May 9, 2019                                    SFR Equities, LLC




                                                20


22793810v.l
Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 29 of 64




            EXHIBIT 1
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 30 of 64




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                        CIVIL ACTION

                        Plaintiff,                       2:18-01228-HB

        V.


SFR EQUITIES, LLC,

                              Defendant.


           DEFENDANT SFR EQUITIES, LLC’S STATEMENT OF
  UNDISPUTED MATERIAL FACTS IN SUPPORT OF ITS MOTION FOR PARTIAL
   SUMMARY JUDGMENT REGARDING ALL DIRECT PAYMENTS, PAST AND
           FUTURE. TO BCM AS TRUST CERTIFICATE HOLDER

        1.     AHG Group (“AHG”) is a company based in Winter Park, Florida. AHG, among

other things, invests in real estate and other businesses. Gene Harris is one of three managers of

AHG and the companies it owns. Declaration of Gene Harris, at       1 (hereinafter “Harris Dec.”).

        2.     Over the years, AHG created numerous other companies that own and manage

AHG’s investments. Harris Dec, at f 2.

        3.     One such company is SFR Equities, LLC (“SFR”). Harris is the lead Manager of

SFR. As the lead Manager, he is responsible for SFR’s day-to-day operations. Harris Dec, at Tf 3.

        4.     In an earlier Declaration filed on or about November 20, 2018, Harris explained

that Warren Hill sold its 33.246% of the membership interests in VAP (collectively the

“Interests”)” to SFR effective January 1, 2016. Harris Dec.. f4 at Exh. “A”; “MIPA”. at 1.

        5.     As part of the consideration for the purchase of the Interests, SFR agreed pursuant

to Section 1.2(d) of the MIPA to pay a certain percentage of VAP’s “Net Income” for the years

2016, 2017 and 2018, as follows:

               (d)    Further, for each of the three years following the Closing
               Date, Purchaser shall... pay Seller an amount equal to 50% of


22710548v.l
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 31 of 64




               VAP’s Net Income (as defined below) allocable to the Interests for
               such year. “Net Income” is defined to mean (i) the sum of (A) any
               and all fees earned by VAP in its capacity as a manager or
               administrator of (1) the Vendor Assistance Trust and/or (2) any
               other trust or account maintained in the course of VAP’s business,
               (B) any and all interest income, (C) any and all fees earned from
               providing services to affiliates or third parties, and (D) any and all
               revenues received by VAP other than the Reserve Amounts (as
               defined below [in section 1.2(e)] ....


        Harris Dec. at ^[5 at Exh. “A” (“MIPA”), at 2.

        6.     As part of the consideration for the purchase of the Interests, SFR agreed pursuant

to Section 1.2(e) of the MIPA to pay a certain percentage of VAP’s “Included Reserve

Amounts” for the years 2016, 2017 and 2018, as follows:

               (e) For purposes of this Agreement, “Reserve Amounts” are
               defined to mean any and all amounts (i) deposited in VAP’s series
               2012-1 Reserve Account, (ii) deposited in any other reserve
               account held by, on behalf of, or for the benefit of, VAP, and/or
               (iii) held in the form of any financing instrument, in each case as
               may be required pursuant to the terms of any financing
               arrangement among VAP and any of its lender(s). The accounts
               and financial instruments described in clauses (i), (ii), and (iii) of
               the preceding sentence are herein defined as the “Reserve
               Accounts”. The balance of the 2012-1 Reserve Account as of the
               Closing Date is herein defined as the “Excluded Reserve
               Amount”, and all other Reserve Amounts that are or become
               Reserve Amounts (other than any amounts that are re-deposited
               into an Reserve Account in satisfaction of an advance made
               previously from such Reserve Account) during the three year
               period following the Closing Date are herein defined as the
               “Included Reserve Amounts”. In addition to the Purchase Price,
               within five days of the release of any Included Reserve Amount
               from any Reserve Account, Purchaser shall pay Seller an amount
               equal to 16.623% of such released Included Reserve Amount (each
               such amount, a “Seller Included Reserve Amount”).

        Harris Dec. at 1(5 at Exh. “A” (“MIPA”), at 3.




                                                -2-
22710548v.l
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 32 of 64




          7.     Prior to 2017, VAP facilitated the creation of trusts for the purchase of State of

Illinois receivables from numerous vendors through the State of Illinois Vendor Payment

Program (“VPP”). See Harris Dec. at Tf6.

          8.     Trusts, such as IRT Funding Trust 2017-4 and 201-4B were initially funded

through a bank, sometimes referred to as a “Depositor.” See, IRT Funding Trust 2017-4 and

2017-4B agreements and certificates, attached to the Declaration of Gene Harris as Exh. “K”.

See also. VAP Funding Amended and Restated Master Trust II Agreement, attached to the

declaration of Gene Harris as Exhibit “L”.

          9.     The trusts would issue promissory notes to the bank in exchange for loans. See

Exhs. “K - L”.

          10.    The trusts would use these funds to purchase receivables from vendors to the

State of Illinois, and would subsequently be paid back by the State of Illinois at a premium,

referred to as a “penalty” under the VPP. See, e.g., id.

          11.    The trusts also issued certificates, which entitled the certificate holder to certain

rights to trust assets, including the right to payment directly from the trust as the certificate

holder. See Exhs. “K - L”.

          12.    Entities that did not rightfully hold title to the certificates were not entitled to

certificate holder payments. See id.

          13.    These trusts were created under Delaware law and are governed by Delaware law.

See id.

          14.    These trusts were created to facilitate borrowing under a credit facility under the

VPP. See Certification of Gene Harris, Tf6.




                                                    -3-
22710548v.l
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 33 of 64




        15.       The trusts refer to numerous parties filling different roles other than the trust

manager VAP, such as the “Trustee,” “Collateral Agent,” “Depositor,” “Certificate Holder

Representative,” and “Indemnitor.” See Exhs. “K - L”.

        16.       The roles of the various parties to the trusts are not governed by the VPP program

terms, and the trusts’ administration is not specific to the VPP program. See Declaration of Gene

Harris, f 7.

        17.       The VPP terms do not require trust certificate holders to be “qualified

purchasers.” Id.

        18.       In his Declaration of November 20, 2018, Harris explained why and how, after

consulting with legal counsel, VAP’s members decided to create a new affiliate, Bluestone

Capital Markets, LLC (“BCM”) as a vehicle to comply with new federal risk retention

regulations and that VAP transferred all its ownership in existing trust certificates to BCM. All

new trust certificates created after BCM’s formation in 2017 were created in the name of BCM

in 2017 and 2018. The trust Certificate Holder owns the equity or residual interest in each trust.

Harris Dec., at      8-9.

        19.       In September and October, 2017 the Boards of VAP and BCM entered into the

Consent Resolutions attached to Harris’s Declaration as Exhs. “B - G,” respectively, transferring

all VAP’s ownership interest in the trust certificates created prior to 2017 in which VAP at one

time maintained a residual interest to BCM. During 2017 and thereafter, all new trusts were

created with BCM as the certificate holder. As a result of these transactions, BCM, holds the

trust certificates which produced income for BCM in 2018 and which also will produce income

for BCM in the future through receivables. Consequently, VAP no longer holds any interest in

the trust certificates and does not derive any revenue from them. Harris Dec., at        9.



                                                    -4-
22710548v.l
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 34 of 64




        20.      In order to calculate the earnout for 2018 under the MIPA and to comply with

Warren Hill’s discovery demands in this case, Harris calculated the total amount of cash receipts

earned by VAP/BCM/BSF as of December 31, 2018. Attach to Harris’s Declaration as Exh. “H”

is a true and correct copy of the 2018 Cash Receipts Schedule that was created by Harris or

under his supervision in which he broke down $36,420,833.26 in cash receipts of

VAP/BCM/BSF in 2018. This document was produced to Warren Hill as SFR bates stamped

document 37675-37674 and was marked by plaintiffs counsel and used at the second deposition

of David Reape as Warren Hill Exhibit 117.

        21.      $5 million was released from the VAP Funding Master Trust Series 2012-1

reserve account in September of 2018.

        22.      SFR made payment to Warren Hill pursuant to Section 1.2(e)(i) of the MIPA on

this $5 million amount released from the VAP Funding Master Trust Series 2012-1 reserve

account, and consequently, payments on the series 2012-1 Reserve Account are not in

controversy for purposes of this motion.

        23.      Harris created this Schedule from the books and records of VAP/BSF/BCM. The

document lists the cash receipts paid by the trusts managed by VAP to VAP/BSF/BCM on a

monthly basis.




                                                -5-
22710548v.l
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 35 of 64




        24.     The following cash payments were set forth on the Exhibit “H” Schedule and

constitute cash payments paid directly to Bluestone Capital Management by the trusts:

               TRUST                         RECIPIENT           RECEIVED                        AMOUNT

IRT Funding Trust - 2017 -4             BCM                      6/18                                $1,729,839.83
Certificate
IRT Funding Trust - 2017-4              BCM                       7/18                                 $583,969.43
Certificate
IRT Funding Trust - 2017-4              BCM                      9/18                                $1,293,748.96
Certificate
Citi Trust - 2012-1 VAP Master Note     BCM                      9/18                                  $488,245.18
Trust1
IRT Funding Trust - 2017-4B             BCM                       12/18                                $446,088.18
Certificate
VAP Master Trust II Trust Certificate   BCM                       10/18                              $3,820,300.77
VAP Master Trust II Trust Certificate   BCM                       11/18                                $256,003.45
IRT Funding - 2017 - 4 Certificate      BCM                       12/18                                $319,247.83
VAP RRT Master Trust Certificate        BCM                       12/18                                 $51,172.87
Citi Trust - 2012-1 VAP Master Note     BCM                       12/18                                $440,814.00
Trust
TOTAL                                                                                                $9,479,397.32


         25.     Each of the amounts set forth above were cash receipts paid directly to BCM and

were paid by wire transfer from a Trust (either Citi Trust, IRT Funding Trust 2017-4, IRT

Funding Trust 2017-4B, VAP Master Trust II or the VAP RRT Master Trust) and not through

VAP or its accounts. Harris Dec., at Tf 13.

         26.     Harris attached to his Declaration as Exh. “I” true and correct copies of the

applicable Bank of America Merrill Lynch or Bridgeview Bank statements showing the wire

transfers directly from each of the trusts mentioned above to BCM’s bank account with respect

to each of the payments set forth above. He circled each of the payments referred to in

paragraph 24 above to illustrate that the transfers were made by the Trustee, US Bank, on behalf

of the trusts to BCM. Harris Dec., at f 14


1 The Trustee wired three payments to BCM on September 5, 7 and 12 totaling $7,798,245.18 of this amount,
$2,310,000 was money returned to BCM by the trustee since BCM pre-paid interest to the trust earlier in the year on
March 19, 2018. The balance of $5,488,245.18 constituted $5,000,000 released from the Reserve Account for Citi
Trust 2012-1 and the final balance of $488,245.18 was cash receipts paid to BCM. SFRPaid Warren Hill its share
of the $5 million Reserve Account after it was released.

                                                        -6-
22710548v.l
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 36 of 64




        27.    Harris also attached to his Declaration as Exh. “J” true and correct copies of

examples of Noteholder Reports documenting most of the payments to BCM. The Noteholder

Reports are sent on a monthly or weekly basis by a trustee to VAP. These Noteholder Reports

reflect that each of the payments above were cash receipts paid to BCM. A comparison of

examples of the Noteholder Reports to the BCM Bank Statements and the Cash Receipts

Schedule, shows that the examples of the payments tie together and were made during the month

set forth on the Cash Receipts Schedule in 2018 via wire transfers by the trustee directly to BCM

(and were not paid to VAP first). Harris Dec., at      15.

        28.    The reason these payments were made directly to BCM is because, as previously

disclosed to the Court in SFR’s Motion for Partial Summary Judgment all trust certificates

originally issued in the name of VAP prior to 2017 were assigned by VAP to BCM in exchange

for BCM assuming the responsibility for holding the certificates. See, Exhs. “B” - “G” above.

Also, all new trust certificates created in 2017 or later, like those issued under IRT Funding Trust

- 2017-4 and 4B, were issued in the name of BCM. Harris Dec., at f 16.

        29.    The examples of the Noteholder Reports reveal that the certificate holder

payments had no relationship to the deposit or release of funds from any reserve account

addressed by the MIPA. See Exhibit “J”.

        30.    Each of these examples of Noteholder Reports reveals that certificate holder

payments were separate payments from any deposits of funds into a reserve account or release of

funds from any trust reserve account. Id.

        31.    The October 31,2018 Noteholder Report for the VAP Funding Master Trust II

reveals a $2,168,580.62 payment was made to the Manager/Certificate Holder. Id.

        32.    That report reflects a release of only $429,406.58 from the reserve account. Id.



                                                 -7-
22710548v.l
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 37 of 64




        33.    The September 7, 2018 IRT Funding Trust Series 2017-4B Noteholder Report

reflects a payment of $1,293,748.96 to the Certificate Holder Representative, but does not reflect

the existence of a reserve account within that trust. Id.

        34.    None of the Noteholder Reports reflect a relationship between any reserve

account and any certificate holder payment. Id.

        35.    None of the examples of Reserve Accounts, to the extent they are contained

within any trust, are identified as being held by, on behalf of, or for the benefit of VAP. Id.

        36.    Article IV of the VAP Funding Master Trust II Amended and Restated Trust

Agreement describes the initial funding of the trust in Article IV, stating, “[o]n each Funding

Date, upon receipt of funds deposited by the Bank in the Funding Account in accordance with a

related Notice of Loan and Funding Request, the Trustee shall withdraw from the Funding

Account and transfer to the Vendor Payment Account, at the direction of the Manager on behalf

of the Trust... for distribution to the related Vendors .. . .” See Exhibit “L.”

        37.    “Funding Account” is defined as “the segregated account or accounts created and

maintained pursuant to Section 5.04 of the Trust Agreement....” Id.

        38.    The Amended and Restated Trust Agreement describes in various locations the

establishment of a “Revolving Credit Agreement”, which is defined in the definitions appendix

as “the Revolving Credit Agreement... by and between the Trust and the Bank.” Id.

        39.    The Notes issued pursuant to this agreement similarly identify the Trust as the

issuer of Notes to facilitate trust funding. See, id., Class “A” Note Purchase Agreement,

excerpted from VAP Funding Master Trust II Amended and Restated Trust Agreement.




                                                  -8-
22710548v.l
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 38 of 64




        40.    This is similar to the obligations described within the latter trusts established after

the formation of BCM, which describe Barclays as the “Depositor,” BCM as the Certificate

Holder Representative, and VAP merely as the “Indemnitor.” See Exhibit “L”.

        41.    Furthermore, under these circumstances, all cash receipts and future receivable

payments made or to be made to BCM as trust certificate holder do not constitute “Net Income”

for purposes of Section 1.2(d) of the MIPA, and should not be included in any present or future

payment to Warren Hill under the MIPA.

        42.    Under the circumstances, the 2018 cash payments from the trusts to BCM set

forth in Paragraph 24 above, as well as any future receivable payments on trust certificates, do

not constitute revenue from “Included Reserve Amounts” for purposes of Section 1.2(e) of the

MIPA and should not be included in the calculation of the 2018 earnout or any future payment.

The cash payments described above were not (i) “deposited in VAP’s series 2012-1 Reserve

Account”; (ii) “deposited in any other reserve account held by, on behalf of, or the benefit of

VAP”; and/or (iii) held in the form of any financing instrument, in each case as may be required

pursuant to the terms of any financially arrangement among VAP and any of its leaders.”



                                                              WHITE AND WILLIAMS LLP


                                                              By: . /s/ Michael N. Onufrak______
                                                                   Michael N. Onufrak
                                                                   Thomas M. Pinney
                                                                   1650 Market Street, Suite 1800
                                                                   Philadelphia, PA 19103
                                                                   (215) 864-7174
                                                                   Attorney for Defendant
                                                                   SFR Equities, LLC
Dated: April 25, 2019




                                                 -9-
22710548v.l
    Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 39 of 64




                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 WARREN HILL, LLC                                         CIVIL ACTION

                               Plaintiff,                 2:18-cv-01228 - HB

        v.
                                                          JURY TRIAL DEMANDED
SFR EQUITIES, LLC

                               Defendant.* 1



 DECLARATION OF GENE HARRIS IN SUPPORT OF THE MOTION FOR PARTIAL
   SUMMARY JUDGMENT OF SFR EQUITIES, LLC REGARDING ALL DIRECT
  PAYMENTS. PAST AND FUTURE. TO BCM AS TRUST CERTIFICATE HOLDER

        I, Gene Harris, pursuant to 28 U.S.C. § 1746, under penalty of perjury, hereby declare as

follows:

        1.     Iam one of three managers of the AHG Group (“AHG”) and the companies it

owns. AHG is a company based in Winter Park, Florida. AHG, among other things, invests in

real estate and other businesses.

       2.      Over the years, AHG created numerous other companies that own and manage

AHG’s investments.

       3.      One such company is SFR Equities, LLC (“SFR”). I am one of three Managers

and the lead Manager of SFR. As the lead Manager, I am responsible for SFR’s day-to-day

operations.
     Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 40 of 64




          4.    In my Declaration dated November 20,2018,1 explained the history of how SFR

 became interested in purchasing Warren Hill’s ownership interest in VAP pursuant to the

 Membership Interest Purchase Agreement (“MIPA”) attached hereto as Exhibit “A”.

         5.     Prior to 2017, VAP facilitated the creation of trusts for the purchase of State of

 Illinois receivables from numerous vendors utilizing the State of Illinois Vendor Payment

Program (“VPP”).

         6.     These trusts were created to obtain funding to acquire the receivables.

         7.     The roles of the various parties to the trusts are beyond the VPP program terms,

and the trusts’ administration is not specific to the VPP program.

         8.     In my Declaration of November 20, 2018,1 also explained why and how after

consulting with legal counsel, VAP’s members decided to create a new affiliate, Bluestone

Capital Markets, LLC (“BCM”), as a vehicle to comply with new federal risk retention

regulations and that VAP then transferred the ownership of all its trust certificates to BCM. All

new trust certificates created in 2017 and 2018 after BCM’s formation in 2017 were created in

the name of BCM. The trust certificate holder represents the equity or residual interest in each

trust.

         9.    I attach to this Declaration as Exhibits “B” - “G” copies of Consent Board

Resolutions entered into between the Boards of VAP and BCM in September and October 2017,

transferring to BCM all the trust certificates in which VAP at one time maintained an interest.

As a result of these transactions, BCM holds the trust certificates which produced income for

BCM in 2018 and which also will produce residual income for BCM in the future. As a result of

these transactions, VAP no longer holds any interest in any trust certificates, and does not derive

any revenue from them.


                                                 2
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 41 of 64




           10.     In order to calculate the amounts owed for 2018 under the MIPA and to comply

 with Warren Hill’s discovery demands in this case, I calculated the total amount of cash receipts

 earned by VAP/BCM/BSF as of December 31, 2018. Attach hereto as Exhibit “H” is a true and

 correct copy of the 2018 Cash Receipts Schedule that was created by me or under my

 supervision in which I broke down $36,420,833.26 in cash receipts of VAP/BCM/BSF in 2018.

 This document was produced to Warren Hill as SFR bates stamped document 37675-37674 and

 was marked by plaintiffs counsel and used at the second deposition of David Reape as Warren

 Hill Exhibit 117.

          11.      I created this Schedule from the books and records of VAP/BSF/BCM. The

 document lists the cash receipts paid by the trusts managed by VAP to VAP/BSF/BCM on a

 monthly basis. The Schedule also sets forth the name of the trust, the amount of the cash receipt,

and the month in which it was paid.

          12.      The following cash receipts are set forth on the Schedule and constitute cash

receipts paid directly to Bluestone Capital Management by the trusts in 2018:

                 TRUST                       RECIPIENT            RECEIVED                       AMOUNT

IRT Funding Trust - 2017 -4B             BCM                      6/18                             $1,729,839.83
Certificate
IRT Funding Trust - 2017-4B              BCM                      7/18                               $583,969.43
Certificate
IRT Funding Trust - 2017-4B              BCM                      9/18                             $1,293,748.96
Certificate
Citi Trust1                              BCM                      9/18                               $488,245.18
VAP Master Trust II Trust                BCM                      10/18                            $3,820,300.77
Certificate
VAP Master Trust II Trust                BCM                      11/18                              $256,003.45
Certificate

1 The Trustee wired three payments to BCM on September 5,7 and 12 totaling $7,798,245.18 of this amount,
$2,310,000 was money returned to BCM by the trustee since BCM pre-paid interest to the trust earlier in the year on
March 19, 2018. The balance of $5,488,245.18 constituted $5,000,000 released from the Reserve Account for Citi
Trust 2012-1 and the final balance of $488,245.18 was cash receipts paid to BCM. SFR Paid Warren Hill its share
of the $5 million Reserve Account after it was released.
                                                         3
    Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 42 of 64




IRT Funding Trust - 2017-4B         BCM                    12/18                          $446,088.18
Certificate
IRT Funding - 2017 - 4              BCM                    12/18                          $319,247.83
Certificate
VAP RRT Master Trust                BCM                    12/18                           $51,172.87
Certificate
Citi Trust                          BCM                    12/18                          $440,814.00
TOTAL                                                                                   $9,479,397.32

         13.    Each of the amounts set forth above were cash receipts received directly by BCM

and were paid by wire transfer from a Trust (either Citi Trust, IRT Funding Trust 2017-4,1RT

Funding Trust 2017-4B, VAP Master Trust II or the VAP RRT Master Trust) and not through

VAP’s accounts.

        14.     I attach to this Declaration as Exhibit “I” true and correct copies of the applicable

Bank of America Merrill Lynch or Bridgeview Bank statements showing the wire transfers

directly from the trusts mentioned above to BCM’s bank account with respect to each of the cash

receipts set forth above. I circled each of the cash receipts referred to in paragraph 12 above

which proves that the transfers were made by the Trustee, US Bank, on behalf of a trust to BCM.

        15.    I also attach hereto as Exhibit “J” true and correct copies of examples of

Noteholder Reports issued by the Trustee for each of the trusts, US Bank. The Noteholder

Reports are sent on a monthly or weekly basis by the Trustee. If the Court will review the

examples of the Noteholder Reports and compare them to the BCM bank statements and the

Cash Receipts Schedule, the Court will see that the payments tie together and that the payments

were made during the month set forth on the Cash Receipts Schedule in 2018 by the trusts via

wire transfers by the Trustee directly to BCM (and were not paid to VAP first).

        16.    These payments were made directly to BCM because, as previously disclosed to

the Court in SFR’s prior Motion for Partial Summary Judgment, all trust certificates originally

issued in the name of VAP before 2017 were assigned by VAP to BCM in exchange for BCM
                                                  4
     Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 43 of 64




assuming the responsibility for holding the certificates. Also, all new trust certificates created in

2017 or later, like those issued under IRT Funding Trust - 2017-4 and 4B, were issued in the

name of BCM. Trust certificate holders, like BCM, are not required to be qualified purchasers

under the VPP.

        17.      I also attach to this Declaration as Exhibit “K” copies of the trust agreements for

IRT Funding Trust 2017-4 and 2017-4B which prove that VAP is the Trust Manager and BCM is

the Certificate Holder for these trusts. Also attached as Exhibit “L” is a copy of the Trust

Agreement for VAP Funding Amended and Restated Master Trust II Agreement. BCM was

assigned all VAP’s ownership rights in this trust as well as the Citi Trust and RRT Trusts.

       18.     Under the circumstances, the cash receipts from the trusts to BCM did not

constitute revenue “earned” by VAP for purposes of the MIPA and should not be included in the

calculation of the 2018 earnout. The cash receipts described above were “earned” exclusively by

BCM.

       19.     As part of the consideration for purchase of Warren Hill’s membership interests in

VAP from Warren Hill, SFR agreed to pay a certain percentage of VAP’s “Included Reserve

Amounts” for the years 2016, 2017 and 2018, as follows:

              (e) For purposes of this Agreement, “Reserve Amounts” are
              defined to mean any and all amounts (i) deposited in VAP’s series
              2012-1 Reserve Account, (ii) deposited in any other reserve
              account held by, on behalf of, or for the benefit of, VAP, and/or
              (iii) held in the form of any financing instrument, in each case as
              may be required pursuant to the terms of any financing
              arrangement among VAP and any of its lender(s). The accounts
              and financial instruments described in clauses (i), (ii), and (iii) of
              the preceding sentence are herein defined as the “Reserve
              Accounts”. The balance of the 2012-1 Reserve Account as of the
              Closing Date is herein defined as the “Excluded Reserve
              Amount”, and all other Reserve Amounts that are or become
              Reserve Amounts (other than any amounts that are re-deposited
              into an Reserve Account in satisfaction of an advance made
                                                  5
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 44 of 64




                previously from such Reserve Account) during the three year
                period following the Closing Date are herein defined as the
                “Included Reserve Amounts". In addition to the Purchase Price,
                within five days of the release of any Included Reserve Amount
                from any Reserve Account, Purchaser shall pay Seller an amount
                equal to 16.623% of such released Included Reserve Amount (each
                such amount, a “Seller Included Reserve Amount”).
         See. Exhibit “A" attached hereto (“MIPA”), at 3.

         20.    As of December 31, 2018, BCM as certificate holder for the trusts described

above held trust certificate receivables in the approximate amount of $13 million. These

receivables eventually will be paid to BCM, not VAP.

         21.    These receivables, when paid to BCM, will not constitute “an amount deposited

into and released from VAP’s 2012-1 Reserve Account” under Section 1.2(e)(i). SFR already

made payment to Warren Hill based on amounts released from VAP’s 2012-1 Reserve Account

pursuant to Section 1.2(e)(i) in September, 2018 in the amount of $633,670.00.

        22.    These receivables are also not amounts that were ever “deposited into any other

reserve account held by, on behalf of, or for the benefit of, VAP” for purposes of Section

1.2(e)(ii).

        23.    These receivables are not amounts “held in the form of any financing instrument

pursuant to the terms of any financing arrangement among VAP and any of its lenders” for

purposes of Section 1.2(e)(iii). All of the financing arrangements undertaken by VAP and BCM

are based upon loans from banks to the individual trusts, not loans to VAP.

        24.    These receivables of BCM are not “Net Income” of VAP, because these

receivables, when paid, will go directly to BCM. VAP has no rights in these receivables, and

these receivables will not be routed through any of VAP’s accounts.




                                                6
    Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 45 of 64




        25.     No other cash receipt payments made to BCM, or BCM receivables relating to the

trust certificates, received to date or in the future, fall within MIPA Section 1.2(d) or (e) since all

such payments have been, or will be made, directly to BCM, and not through VAP.

         declare under the penalty of perjury that the foregoing is true and correct.

Executed this      day of           A \          ,2019.




                                                  1
Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 46 of 64




            EXHIBIT 2
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 47 of 64




                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




WARREN HILL, LLC                                         CIVIL ACTION

                               Plaintiff,                2:18-cv~01228 - HB

       v.
                                                         JURY TRIAL DEMANDED
SFR EQUITIES, LLC

                               Defendant.



    DECLARATION OF DAVID REAPE IN SUPPORT OF SFR EQUITIES, LLC’S
  OPPOSITION TO WARREN HILL, LLC’S MOTION FOR SUMMARY JUDGMENT

        I, David Reape, pursuant to 28 U.S.C. §1746, under penalty of perjury, hereby declare as

follows:

        1.     Iam the Chief Executive Officer of Vendor Assistance Program (“VAP”), Blue

Stone Finance (“BSF”) and Bluestone Capital Markets (“BCM”). In this role, I am familiar with

certain facts underlying this lawsuit.

        2.      I am familiar with the formation of each company and each company’s business

operations. Iam also familiar with the structure and operation of the various trusts with which

VAP and BCM are involved,

        3.      BCM was formed in March of 2017. The board of VAP determined that the

formation of BCM would be advantageous from both a business and legal perspective.

        4.      Specifically, it was determined that forming BCM and utilizing it as a separate

company responsible for holding trust certificates would help foster compliance with new federal

risk retention rules.
        Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 48 of 64




        5.       These risk retention rules were promulgated in October 2014 by various

regulatory agencies and governed risk retention requirements for asset-backed securities. The

rules were promulgated pursuant to the Dodd-Frank Act, and went into effect in December of

2016.

        6.       I developed an understanding of the requirements of these rules through reading

client alerts from various lawyers I had professional relationships with and through discussions

with VAP lawyers. I came to understand that the new rules would generally require the sponsor

of an asset backed security transaction to retain an economic interest equal to at least five percent

of the aggregate credit risk of the assets collateralizing an issuance. Although not the specific

alerts I relied upon, the style and substance of the information we reviewed is similar to publicly
             /


available alerts issued from various law firms that I identify in footnote 1 below.1

        7.       Based upon my discussion with VAP’s legal counsel and the lenders to the trust

pools, I concluded that, if VAP was to continue to hold the trust certificates, it would have to

issue an additional $5 million in subordinated notes to put up additional cash associated with the

transactions to purchase State of Illinois receivables. These lenders to the trust pools

(specifically, Barclays, Bank of America, Citibank, and Rosemawr) are lenders to the trusts only,

and are not lenders to VAP.

        8.       Ultimately, I determined with the advice of counsel and instructions of the trusts’

lenders that the involvement of an affiliated company as certificateholder would not require VAP

to take on additional debt or front additional cash,1 2


1 See, e.g.j Andrew M. Faulkner, Regulators Adopt Financial Risk Retention Rules for Asset-
Backed Securities, (Jan. 2015), available at
https://www.skadden.eom/insights/pubiications/2015/01/regulators-adopt-final-risk-retention-
rules-for-as; Charles A. Sweet, Guide to the Credit Risk Retention Rules for Securitizations,
available at
https://-www.morganlewis.com/Mmedia/files/handouts/fmal_riskjetention_guideJnandout.askx
                                                2    .
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 49 of 64




        9.      VAP’s board of managers determined that BCM should be created to serve this

function, and to exist as the company that would hold various risks separate and apart from VAP.

        10.     In the discussions surrounding the creation of BCM, summarized above, the

Warren Hill, LLC earnout payment was never raised, nor was it ever identified as a factor in

favor of or against the creation of BCM.

        11.    The trust certificates are functionally subordinated financial instruments within

the trust’s legal framework.

        12.     The certificateholders are not entitled to payment unless and until a certain

amount of money flows into the trust and the trust’s other obligations are met, such as

management and administration fees. As such, they are, in effect, the proverbial “last money

out” of these trusts.

        13.     In addition, the certificateholders are the parties that hold the primary risk of

losses if the trusts are not to be paid.

        14.     The certificates themselves are ultimately securities that entitle the holder to

residual payments. When a certain amount of cash flows into a certain trust so that all of the

trust’s other obligations and fees are satisfied, payment is automatically made directly from the

trust’s bank account to the certificateholder.

        15.     When BCM was formed, it was recognized that, as the entity to be responsible for

holding and managing the risk related to the purchased receivables, it would be the entity that

would hold the trust certificates.

        16.     As such, all certificates held by VAP in 2017 were transferred to BCM, and all

new certificates created later in 2017 and in 2018 were issued directly to BCM.




                                                   3
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 50 of 64




       17.      In exchange for the benefit of payment on the certificates taken on by BCM,

BCM also took on the risk of losses to the trusts.

       18.      In 2015, YAP was struggling financially, and was in the process of effectively

winding down.

       19.      Staff was laid off, and the company identified few new business opportunities.

       20.      Although certain individuals at VAP identified Blue Cross/Blue Shield of Illinois

as a potential business opportunity, any efforts to actually develop that business were completely

unsuccessful, and VAP was unable to get meetings with anyone at the company beyond treasury

management staff who did not have the authority to send significant business to YAP, if at all,

       21.      The highest-level meeting obtained during this initial effort was with the Vice

President of Treasury who did not have any decision-making authority with respect to the Blue

Cross/Blue Shield of Illinois State of Illinois Receivables.

       22.      Any discussions during these meetings surrounded the purchase of a small

percentage of Blue Cross/Blue Shield of Illinois’ s State of Illinois Receivables.

       23.      Ultimately, these efforts to enlist Blue Cross/Blue Shield of Illinois were

unsuccessful.

       24.      Following the failure of these efforts, and based on his own initiative, Brian

Hynes was able to utilize his own business contacts to obtain meetings with senior officers at

Blue Cross/Blue Shield of Illinois, including meetings with the company’ s President and Chief

Financial Officer.

       25.      In preparation for these meetings, Mr. Hynes also was able to work with new

financial institutions to engage different financing vehicles to meet the specific needs of an

account as large as Blue Cross/Blue Shield of Illinois.

                                                  4
        Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 51 of 64




        26.    As a result of these meetings, Mr. Hynes was able to create an ongoing program

to purchase 100% of Blue Cross/Blue Shield of Illinois’ s State of Illinois Receivables.

        27.    Mr. Hynes’s ability to land Blue Cross/Blue Shield of Illinois as a VAP client was

critical in the success of VAP as an ongoing business enterprise.

        28.    Because of the prior failure to secure Blue Cross/Blue Shield of Illinois as a VAP

client, and because of the completely new financing sources arranged in order to land this

business, the VAP board determined that Mr. Hynes developed and secured a new business

opportunity, and awarded him a bonus accordingly.

        I declare under the penalty of perjury that the foregoing is true and correct.

Executed this r>   day of                       ,2019.




DATE:




                                                  5
Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 52 of 64




            EXHIBIT 3
               Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 53 of 64


                                                    MARCUM
                                                      ADVISORY        A   CONSULTING




    March 14, 2018

    Michael Onufrak, Esquire
    White and Williams LLP
    One Liberty Place
    1650 Market Street, Suite 1800 .
    Philadelphia, PA 19103-7395

    Re:         Warren Hill, LLC v. SFR Equities, LLC
                USDC for Ed. PA 2:18-cv-01228HB
                CONFIDENTIAL

   Dear Mr. Onufrak:

   Marcum LLP has been engaged by White and Williams LLP on behalf of SFR Equites, LLC
   (“SFR”) in connection with the above captioned matter involving claims arising out of SFR’s
   purchase of Warren Hill, LLC’s (“Warren Hill”) interest in Vendor Assistance Program, LLC
   (“YAP”).

   In forming my opinions in this matter, I have considered the documents identified within this report
   and deposition testimony. The findings and opinions expressed in this report are solely intended
   for use by Counsel in this matter. The procedures and analyses performed in connection with this
   engagement do not constitute an audit, review or other attestation engagement as described in
   authoritative literature promulgated by the American Institute of Certified Public Accountants
   (AICPA). This engagement is for litigation services and was conducted in accordance with
   Statements on Standards for Consulting Services issued by the AICPA.

   I am a Certified Public Accountant and a Partner of the accounting firm Marcum LLP with 35
   years of professional experience providing accountant, tax and valuation services for closely held
   entrepreneurial companies and the analysis ,and measurement of damage calculations in
   commercial disputes. My curriculum vitae is included as Attachment 1.

   Marcum LLP is being compensated at our standard hourly rates on this engagement. The firm’s
   fees are not contingent upon the outcome of this matter or the opinions expressed herein. We
   reserve the right to supplement or amend our report based upon the receipt and analysis of any
   additional information

   We have been asked to review and inspect relevant corporate and financial records to ascertain
   whether VAP and affiliated entities, Bluestone Capital Markets, LLC (“BCM”), and Blue Stone
   Finance, LLC (“BSF”) maintained organizational, operational and financial records as separate
   and distinct entities. We have been asked by Counsel to consider the following relevant factors:




                                                                MARCUMGROUP
                                                                    MEMBER


Marcum   llp   * 1601 Market Street * 4th Floor » Philadelphia, PA 19103 «   Phone 215.297.2100   **   Fax 215.297.2101   * WWW.marciumllp.COni
        Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 54 of 64



Michael Onufrak, Esquire
March 14,2019
Page 2


    •    Ownership of the entities;

    •    Identity of the Board of Managers; and

    •    Observation of corporate formalities, including the maintenance of separate corporate and
         financial records, such as operating agreements, tax returns, financial statements, general
         ledgers, Board of Managers meetings and minutes, consent resolutions, and Services
         Agreements.

1. Entity Creation and Background

VAP was formed on September 23, 2010 by Brian Hynes as a limited liability company and filed
its Articles of Organization with the State of Illinois.1’12 VAP is a specialty finance company that
is paid fees for managing trusts that purchase receivables owed by the State of Illinois to its
vendors.3 The business and affairs of VAP are managed by its Board of Managers, who direct,
manage and control the business and all decisions shall be made by a majority vote of the Board
of Managers.4

Warren Hill, LLC was a Member of VAP and wished to sell its ownership interest.5 Effective
January 1, 2016, SFR Equities, LLC (“SFR”) as Purchaser, Warren Hill as Seller, and others6 7 8
executed a Membership Interest Purchase Agreement (“MIPA”), whereby SFR acquired Warren
Hill’s 33.246% interest in VAP.7,8

In late 2016, new Federal regulations were enacted9 that required VAP to separate ownership of
trust certificates from core qualified purchaser services that VAP provided. Pursuant to this new
requirement, VAP’s Board of Managers created a new entity, BCM, to comply with the
regulations.10 11BCM was formed on March 15,2017 and filed its Articles of Organization with the
State of Florida.11


1 Declaration of Brian F. Hynes dated November 20, 2018, paragraph 1.
2 Office of the Illinois Secretary of State LLC File Detail Report
3 Declaration of Brian F. Hynes dated November 20,2018, paragraph 1.
4 Second Amended and Restated Operating Agreement of Vendor Assistance Program, LLC dated September 21,
2012 (SFR 23246).
5 Declaration of Gene Harris dated November 20,2018, paragraph 5.
6 Jacqueline Delaney, Jason Cannon, (with Warren collectively "Seller Parties”), James Delaney, VAP, Healthcare
Finance, LLC, and Brian Hynes.
7 Member Interest Purchase Agreement dated January 1, 2016 (SFR 23492).
8 As part of the MIPA, SFR agreed to pay Warren Hill an earn out based on VAP’s net income (as defined in the
MIPA), for the three years following the closing date (December 31,2016, 2017 and 2018).
9 Credit risk retention requirements under Section 150 of the Exchange Act, as added by Section 941 of the Dodd-
Frank Wall Street Reform and Consumer Protection Act (Series 2017-1 Risk Retention Agreement dated June 21,
2017 SFR 23673).
10 Declaration ofBrian F. Hynes dated November 20, 2018, paragraph 5.
11 Florida Department of State Division of Corporations.



                                             CONFIDENTIAL
       Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 55 of 64




Michael Onufrak, Esquire
March 14,2019
Page 3


BSF was formed March 13, 2017 as a limited liability company, and filed its Articles of
Organization with the Department of State of the Commonwealth of Puerto Rico.12 13 14

2. Corporate and Financial Records

        a. Formation and Operating Agreements

We have reviewed the formation documentation for each of the entities, VAP, BCM and BSF, and
found that they were separate limited liability companies, filing their own Articles of Organization
with their respective states, and had their own operating agreements governing their operations.

VAP was formed on September 23, 2010 as a limited liability company and filed its Articles of
Organization with the State of Illinois. VAP has its own Operating Agreement, governing its
business operations and its Members’ financial and managerial rights and duties. VAP executed
its Second Amended and Restated Operating Agreement effective September 21, 2012.13,14
Section 6.1 of this Agreement lists the following officers of VAP:


                   David Reape                     Chief Executive Officer
                   Pattis Solis Doyle              President
                   Mitch Johnson                   Chief Financial Officer
                   Jeff Balvanz                    Chief Information Officer
                   Drew Delaney                    Vice President and Secretary


BCM was formed on March 15, 2017 as a limited liability company and filed its Articles of
Organization with the State of Florida. BCM has its own Operating Agreement governing its
business operations and its Members’ financial and managerial rights and duties. BCM executed
its Operating Agreement effective March 15, 2017. Exhibit A to the Operating Agreement lists
BCM’s Members and their percentage interests as follows:15




12 Operating Agreement of Blue Stone Finance LLC (SFR 23174).
13 Second Amended and Restated Operating Agreement of Vendor Assistance Program, LLC dated September 21,
2012 (SFR 23246).
14 There has not been a subsequent or amended Operating Agreement of VAP since the Second Amended and Restated
Operating Agreement of Vendor Assistance Program, LLC dated September 21, 2012. The Second Amended and
Restated Operating Agreement requires that all members consent to any amendments or any replacement agreements,
and Manchester Securities does not want to spend time reviewing new agreements. (Deposition of David Reape dated
October 15, 2018, p.36-37)
15 These percentage interests are as of March 15,2017. Subsequent changes may have occurred.


                                             CONFIDENTIAL
        Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 56 of 64



Michael Onufrak, Esquire
March 14,2019
Page 4


                 SFR Equities, LLC                                      43.17%
                 CHGO Real Estate Consulting Group, LLC                 33.56%
                 Nai Ark Funding, LLC                                   13.53%
                 Howard & Howard Attorneys, PLLC                         5.00%
                 Manchester Securities Corp                              1.36%
                 Beresford Energy Corp                                   2.88%
                 The Eleven Corp                                         0.50%
                 Total                                                 100.00%


Exhibit B to the Operating Agreement list BCM’s Managers as follows:

         •   Brian Hynes (CHGO Real Estate Consulting Group, LLC representative)
         •   Gene Harris (SFR Equities, LLC representative)
         •   Malcom Weems (CHGO Real Estate Consulting Group, LLC representative)
         •   David Reape (NAI Ark Funding, LLC representative)
         •   Mark Ryerson (Howard & Howard Attorneys PLLC representative)
         •   Marty Martin (representative elected by majority of the other Managers)

BSF was formed March 13, 2017 as a limited liability company and filed its Articles of
Organization with the Department of State of the Commonwealth of Puerto Rico. BSF also has
its own Operating Agreement governing its business operations and its Members’ financial and
managerial rights and duties. BSF executed its Operating Agreement effective September 5,2017.
Exhibit A to the Operating Agreement lists BSF’s Members and their percentage interests as
follows:16

                 SFR Equities, LLC                                      45.08%
                 CHGO Real Estate Consulting Group, LLC                 35.04%
                 Nai Ark Funding, LLC                                   14.13%
                 Howard & Howard Attorneys, PLLC                         5.23%
                 The Eleven Corp                                         0.52%
                 Total                                                 100.00%

Exhibit B to the Operating Agreement list BSF’s Managers as follows:

    •    Brian Hynes (CHGO Real Estate Consulting Group, LLC representative)
    •    Gene Harris (SFR Equities, LLC representative)
    •    Malcom Weems (CHGO Real Estate Consulting Group, LLC representative)



16 These percentage interests are as of September 5, 2017. Subsequent changes may have occurred.


                                             CONFIDENTIAL
           Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 57 of 64



Michael Onufrak, Esquire
March 14, 2019
Page 5


       •   David Reape (NAI Ark Funding, LLC representative)
       •   Mark Ryerson (Howard & Howard Attorneys PLLC representative)
       •   Marty Martin (representative elected by majority of the other Managers)

            b.   Tax Returns

We have reviewed the income tax returns for each of the entities, VAP, BCM and BSF, and have
found that each has its own Employer Identification Number and each entity filed its own separate
income tax returns.

We were provided with VAP’s Federal Form 1065 U.S. Return of Partnership Income for both
2016 and 2017.17 VAP’s address was listed as 1201 N. Clark Street, Suite 201, Chicago, IL 60610-
6526. The returns identify VAP’s Employer Identification Number as XX-XXXXXXX, its principal
business activity as Finance and Insurance and its principal products or services as Vendor
Financing. As of December 31,2017, the Form K-ls reported the following profit, loss and capital
share percentages:18


                    SFR Equities, LLC                                       43.17%
                    Chicago Real Estate Consulting Group, LLC               33.56%
                    Nai Ark Funding, LLC                                    13.53%
                    Howard & Howard PLLC                                     5.01%
                    Manchester Securities Corp                               4.24%
                    The Eleven Corp, Ltd                                     0.50%
                    Total                                                  100.00%


We were provided with BCM’s Federal Form 1065 U.S. Return of Partnership Income for 2017.19
BCM’s address was listed as 700 West Morse Blvd, Suite 220, Winter Park, FL 32789. The return
identifies BCM’s Employer Identification Number as XX-XXXXXXX, its principal business activity
as Finance and Insurance and its principal products or services as Factoring Receivables. As of
December 31, 2017, the Form K-ls reported the following profit, loss and capital share
percentages:20




17   SFR 00429 and SFR 00454
18   These share percentages are as of December 31, 2017. Subsequent changes may have occurred.
19   SFR 00512
20   These share percentages are as of December 31, 2017. Subsequent changes may have occurred.


                                               CONFIDENTIAL
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 58 of 64



Michael Onufrak, Esquire
March 14, 2019
Page 6


                 SFR Equities, LLC                                43.17%
                 Chicago Real Estate Consulting Group, LLC        33.56%
                 Nai Ark Funding, LLC                             13.53%
                 Howard & Howard PLLC                              5.00%
                 Manchester Securities Corp                        1.36%
                 Beresford Energy Corp                             2.88%
                 The Eleven Corp, Ltd                              0.50%
                 Total                                           100.00%

We were provided with BSF’s Income Tax Return for Exempt Businesses under the Puerto Rico
Incentives Programs Industrial Development for 2017.21 BSF’s address was listed as 270 Munoz
Rivera Ave, Suite 1130, San Juan, Puerto Rico 00918. The return identifies BSF’s Employer
Identification Number as XX-XXXXXXX, its principal industry or business activity as Financial
Services.

        c.   Financial Statements

We reviewed the audited financial statements for the entities, VAP, BCM and BSF.

We were provided with VAP’s audited financial statements for the year ended December 31,
2016.22 The financial statements were audited by RSM US LLP and the auditors’ issued an
unqualified report on September 28, 2017.

We were provided with the audited financial statements of BCM and Affiliates for the year ended
December 31, 2017, which included the separate legal entities VAP and BSF.23 The financial
statements were audited by RSM US LLP and the auditors’ issued an unqualified report on June
26, 2018. Although BCM, VAP and BSF were separate legal entities, in accordance with
Generally Accepted Accounting Principles, the financial statements were presented on a
consolidated basis.

        d. Financial Reporting Package

VAP, BCM and BSF each maintained its own financial records in QuickBooks.24 Quickfiooks is
an accounting software package that is used to maintain the daily financial business transactions
of an entity. Additionally, we were provided with the 2018 monthly trial balances for VAP, BCM
and BSF.25 These files indicate that each entity maintained its own general ledger, providing a
separate record of financial transactions.

21 SFR 00544
22 SFR 00402
23 SFR 00415
24 Deposition of Alan Wilson dated October 16, 2018, p. 38-39.
25 SFR 37652, SFR 37612 and SFR 37631


                                             CONFIDENTIAL
        Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 59 of 64



Michael Onufrak, Esquire
March 14,2019
Page 7



Furthermore, the trial balances for VAP, BCM and BSF indicate that each entity had separate bank
accounts. The trial balances indicate the following banking relationships:


            VAP              North Shore and Bridgeview Banks
            BCM              Bank of America and Bridgeview Bank
            BSF              Banco Popular


         e. Board ofManagers Minutes and Corporate Resolutions

We reviewed documentation provided formalizing the activities of Board of Managers of VAP,
BCM and BSF. VAP held Board of Managers Meetings with minutes providing a written record
of the proceedings, and executed and approved Consent of Managers resolutions. BCM and BSF
executed and approved Consent of Managers resolutions.

        f      Services Agreements

We reviewed documentation provided relating to operational activity between VAP, BCM and
BSF. Intercompany services between the entities were formally governed by various Services
Agreements that were executed on behalf of each entity. These agreements were as follows:

    •    Services Agreement between VAP and BCM dated November 1, 2017 and included
         services related to financing activities;26
    •    Services Agreement between VAP and BSF dated November 1,2017 and included services
         related to vendor and receivable due diligence and trust activities;27 and
    •    Services Agreement between BCM and BSF dated November 1, 2017 and included
         services related to financing and trust activities.28

3. Conclusion

We reviewed the relevant corporate and financial records of VAP, BCM and BSF, including but
not limited to, formation documentation, operating agreements, tax returns, financial statements,
internal financial reports, Board of Managers meetings and minutes, consent resolutions, and
Services Agreements. It is my opinion that VAP, BCM and BSF operated and maintained separate
and distinct financial, corporate and tax compliance documentation for each entity.




26 SFR 23294
27 SFR 23303
28 SFR 23655


                                       CONFIDENTIAL
      Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 60 of 64




Michael Onufrak, Esquire
March 14, 2019
Page 8


Opinions and conclusions expressed in this correspondence are based upon analysis of information
described herein and are expressed to a reasonable degree of professional certainty.

I reserve the right to supplement or amend this report if additional documents and/or information
becomes available that affects findings and conclusions expressed herein.


Sincerely,




Ed’




                                      CONFIDENTIAL
Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 61 of 64




   ATTACHMENT 1
             Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 62 of 64




cv
Office
                                    Edward M. Waddington, CPA
                                        Partner - Philadelphia Office / Advisory Services
1601 Market Street, 4th Floor           Edward Waddington is a partner in Marcum's Philadelphia office and a member
Philadelphia, PA 19103                  of the Firm's Advisory Services division. He came to Marcum in 2015 via the
Phone: (215) 297-2100
                                        Firm's merger with Smart Devine, (formerly Nihill & Riedley, PC) a leading full-
edward.waddington@marcumllp.com
                                        service accounting firm in Philadelphia.
Areas of Expertise
                                        Mr. Waddington has more than 30 years of experience advising clients on
• Business Acquisitions and             numerous facets of financial and tax reporting in addition to representing a wide
  Dispositions                          range of individuals and businesses in litigated financial disputes and civil and
• Business Valuation                    criminal investigations. Mr. Waddington’s prior experience managing traditional
• Civil and Criminal Tax                accounting and tax services with a client base of closely-held entrepreneurial
  Controversies                         businesses has provided technical expertise and transactional insight to
• Estate Planning                       effectively investigate civil and criminal financial disputes involving tax
• Financial Accounting and Tax          controversies, business valuations, commercial damages and professional
  Reporting and Compliance
                                        malpractice actions.
• Litigation Support
• Qui tarn Related Tax Issues
• White Collar Crime                    Since 1986, his testimony as an expert in matters involving accounting and tax
                                        issues, commercial damages and business valuations has been accepted on
                                        numerous occasions in United States District Courts; Pennsylvania Court of
Certifications                          Common Pleas; Superior Court of New Jersey Chancery Division; United States
                                        Tax Court; United States Bankruptcy Court; Pennsylvania Department of Health
 • CPA Licensed in PA                   & Human Services; Pennsylvania Board of Revenue and Finance and various
                                        arbitration and administrative proceedings.
Professional Affiliations
                                        Mr. Waddington speaks frequently at industry conferences, and throughout his
• American Institute of Certified       career, he has continuously been involved with numerous civic and charitable
  Public Accountants                    organizations in leadership roles. He currently serves as a member of the Board
• Pennsylvania Institute of Certified   of Trustees for The Library Company of Philadelphia and recently was an officer
  Public Accountants                    on the Board of Directors of LaSalle University’s Alumni Association.
• National Association of Certified
  Valuators and Analysts                Relevant Experience:
Educational Background                    • Extensive experience in providing tax, accounting and operational advice
                                            to closely-held entrepreneurial businesses including income and estate tax
• B.S. Accounting-
  LaSalle University
                                            planning, entity structure and ownership changes.

                                          • Responsible for adversarial valuation engagements involving dissenting
                                            shareholder actions and ownership disputes, marital dissolution, and
                                            business value impairment. Engagements include the forensic analysis of
                                            underlying financial records, and business valuation of ownership interest
                                            in privately-held companies in numerous industries with valuations
                                            exceeding $100 million.

                                          •   Frequently responsible for criminal and civil tax investigations involving
                                              disputes with various governmental units and administrative agencies
                                              involving individual tax, business tax, sales and use tax, estate tax and
                                              Internal Revenue Service Offshore Voluntary Disclosure Program.•

                                          • Responsible for commercial damages involving contract and business
                                            disputes. Also, frequently engaged to defend and/or prosecute
                                            professional malpractice actions.




                                                      ACCOUNTANTS        i   ADVISORS
     Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 63 of 64




cv                Edward M. Waddington, CPA
                      Prior Experience:

                        •   Controller - S.T. Hudson International, Inc.
                        •   Assistant Manager, National Dealer Development - Subaru of America, Inc.
                        •   Senior Tax Accountant-Subaru of America, Inc.
                        •   Accountant - Philadelphia Ship Maintenance Company, Inc.
                        •   Investigative Co-Op - United States Department of Labor, Organized
                            Crime and Racketeering Section


                      Testimony as an Expert Witness atTrial(T) or by Deposition(D) (since 2011):

                        • Stone Harbor Estates, Inc. v. Kennedy Funding, LLC, CB Richard Ellis,
                          Colliers International, et al. - Bergen County, NJ (Superior Court of New
                          Jersey) D-2018

                        • Veneesa, Inc. et al. v. Thomas Stevenson et al. - Bucks County, PA
                          (Pennsylvania Court of Common Pleas) T-2018

                        •   United States of America v. Dennis Gagliardi - Philadelphia, PA (United
                            States District Court for the Eastern District of Pennsylvania) T-2017

                        • Keith Silverstein, D.M.D., MD v. Sharon Collins, Philadelphia County, PA
                          (Pennsylvania Court of Common Pleas) Tr2016

                        •   Fisher v. Fisher (ROI Holdings), Bucks County, PA (Pennsylvania Court of
                            Common Pleas) T-2016

                        • Anthony Lawrence Rufo v. Toni M. Varallo Rufo (Rhino Holdings - Planet
                          Fitness), Delaware County, PA (Pennsylvania Court of Common Pleas)
                          T-2016, 2017

                        • Triad Scientific, Inc. v. Refine Technology, LLC, Jerry Shevitz, Incell, Inc.
                          and Sol Genauer (Superior Court of New Jersey, Monmouth County-Law
                          Division) D-2016

                        •   Lewis vs. Loftus (Re: LinkSource Technologies, LLC)
                            San Francisco, CA (JAMS Arbitration) T-2013 •

                        •   In re: Croatan Surf Club, LLC, Debtor, Chapter 11 - Raleigh, NC
                            (United States Bankruptcy Court, Eastern District of North Carolina-Wilson
                            Division) T-2011

                        • Torresdale-Frankford Country Club v. Hilger, Flick & Co.
                          Philadelphia County, PA (Pennsylvania Court of Common Pleas) T-2011




                                    MARCUM
                                    ACCOUNTANTS * ADVISORS
     Case 2:18-cv-01228-HB Document 79 Filed 05/09/19 Page 64 of 64




cv                Edward M. Waddington, CPA
                     Speaking Enaaaements and Articles

                      Presentations:

                         •   Tax Cuts and Jobs Act - Impact on Business Valuation
                             Pennsylvania Institute of Certified Public Accountants - Valuation
                             And Forensic Accounting Conference, November 2018

                         •   Crypto Currency
                             Marcum’s National Valuation and Litigation Support Conference,
                             October 2018

                         •   Interface with Criminal Tax Lawyer
                             Pennsylvania Institute of Certified Public Accountants - Forensics and
                             Litigation Conference, November 2017

                         •   Valuations in Healthcare
                             Pennsylvania Institute of Certified Public Accountants - Healthcare
                             Conference, June 2012

                         •   Net Operating Loss Carrybacks
                             The Eastern Bond Claims Review - Surety
                             Fidelity Seminar, May 2012

                     Articles:

                         •   Financial Damacte Measurement: A Refresher
                             The Legal Intelligencer, October 2018

                         •   Understandina the Criminal Tax Plea Aareement
                             The Legal Intelligencer, October 2017

                         •   Fair Value in Pennsylvania Shareholder Actions
                             Marcum Forensic Files, July 2016




                                  MARCUM
                                  ACCOUNTANTS * ADVISORS
